Citation Nr: 1507078	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-03 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for a right leg disability, to include as secondary to degenerative joint disease of the lumbar spine.

3.  Entitlement to service connection for depressive disorder, to include as secondary to degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from April 1974 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for a lumbar spine disability, a right leg disability and depressive disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In VA treatment records dated in May 2011, it was noted that the appellant was seen by a neurosurgeon in January 2008 for low back and right leg pain.  Additionally, in the July 2011 VA examination report, the examiner noted that the Veteran's lower back and right leg pain had their onset in 1999 or 2000.  Specifically, the appellant noticed excruciating pain when he attempted to stand after picking something up from the ground.  Following the incident, he was treated at "BH" and CVAMC.  The Board notes that only records dated from August 2010 to June 2013 have been associated with the claims file.  On remand outstanding treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records relating to treatment for a lumbar spine disability, a right leg disability and depressive disorder.  Specifically, VA treatment records dated from 1999 to 2010 must be obtained.

2. Ask the Veteran to identify any private medical treatment for his lumbar spine disability, right leg disability and depressive and furnish appropriate authorization for the release of the medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

3.  If any additional evidence is received, then send the claims file back to the July 2011 examiners (or comparable replacements if either or both are no longer available) to state whether their opinion remains as stated in 2011 or whether now, based on the expanded record it is at least as likely as not that the claimed lumbar, right leg and psychiatric disorders are due to active service or to a disability deemed attributable to service.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




